DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claim 1:  “image capture subsystem”, “image processing subsystem”, “biometrics processing subsystem”, “user interface subsystem”;

Claim 12:  “onboard capture controller”, “onboard image processor”;

Claim 17:  “wireless communication system”;

Claim 22:  “onboard capture controller”, “onboard image processor”, “a controller configured to conduct image processing”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


Additional Claim Interpretation:
	
Each of the claims recites the production or reconstruction of a “3D image of a light field” (e.g., claim 22, and recited equivalently in independent claims 21, 19, 12, and 1).    A “light field” has a well-established meaning in the art of image processing.   For example, in the article by Wu et al., “Light Field Image Processing: An Overview”, cited by applicant and described in applicant’s specification at paragraph 0039, a light field is “multidimensional function describing the set of light rays traveling in every direction through every point in 3D space, from a geometric optics perspective” (section 1.A.), which is reduced for practical purposes down from 7 to 4 dimensions “and parameterized by four coordinates (u, v, s, t) (section 1.A.; see Wu’s figure 3(b)).   Multiple sensors can be used to capture light field images (Wu section III.A.), from which 3D depths can be estimated (Wu section V.A.). 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.   See specification paragraph 0042.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The most relevant prior art found during the search is to Zuo et al., CN 108550184 A, published on 09/18/2018, an English machine translation being provided herewith and referred to herein below.  Zuo is relevant as teaching:

The capturing of a light field 3D image of a person ( 

    PNG
    media_image2.png
    149
    512
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    189
    874
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    274
    893
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    400
    890
    media_image5.png
    Greyscale

), 

Including a face, an iris, and a fingerprint (

    PNG
    media_image6.png
    140
    855
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    106
    860
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    188
    862
    media_image8.png
    Greyscale

 ), 

The reconstruction of a 3D light field image ( 

    PNG
    media_image9.png
    369
    519
    media_image9.png
    Greyscale



    PNG
    media_image5.png
    400
    890
    media_image5.png
    Greyscale


    PNG
    media_image10.png
    951
    879
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    239
    859
    media_image11.png
    Greyscale

), 

The creation of biometric templates, and the comparison of the templates with templates stored within a database ( 


    PNG
    media_image12.png
    452
    746
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    341
    889
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    566
    884
    media_image14.png
    Greyscale

). 

not teach or suggest at least the following claim limitations in the context of the claims as a whole:

	Regarding independent claim 1:
	A “handheld biometric imaging device”; Zuo’s device is not handheld as seen in figures 3 and 6;
	“at least one board; an array of illumination sources disposed on the board”, and “an array of cameras disposed on the board”, 
“a plurality of infrared-light illumination sources”, 
“to capture simultaneously the infrared-light images and the visible-light images under a predetermined illumination profile”, and 
“process the simultaneously captured infrared-light images and visible-light images to form a 3D image of light field associated with the subject”. 

	Regarding independent claim 12:
	A “handheld biometric imaging device”; Zuo’s device is not handheld as seen in figures 3 and 6;
	“the plurality of visible-light cameras including a first visible-light camera and a second visible-light camera arranged and configured to capture visible-light images of a subject when the subject is illuminated by at least one of the visible-light illuminators, the plurality of infrared-light cameras including a first infrared-light camera and a second infrared-light camera arranged and configured to capture infrared-light images of the subject when the subject is illuminated by at least one of the infrared-light illuminators”,
“to simultaneously capture a plurality of images via the visible-light cameras and the infrared-light cameras”, 


	Regarding independent claim 19:
“a handheld biometric imaging device”; Zuo’s device is not handheld as seen in figures 3 and 6;
“the subject positioned with the subject's hands raised and open with the palms facing the device”;
“whereby the subject's face, irises and fingerprints are captured in the plurality of images”.
“performing … in response to user selection received through a user interface of the device, two or more of a), b ), or c ), wherein …”. 

	Regarding independent claim 21:
“a handheld biometric imaging device that comprises a camera array and a user interface”; 
simultaneously capturing, by the cameras of the array, a plurality of images of a subject, the subject positioned with the subject's hands raised and open with the palms facing the device”
“whereby the subject's face, irises and fingerprints are captured in the plurality of images”
‘prompting, in the user interface, a user of the device to initiate one or more biometric analyses from among a face analysis, an irises analysis, or a fingerprint analysis”. 

	Regarding independent claim 22:
A “handheld biometric imaging”; Zuo’s device is not handheld as seen in figures 3 and 6;
“three or more cameras” and “an onboard capture controller configured to simultaneously capture a plurality of images”; 


	The following additional prior art references are relevant, but do not teach the aforementioned missing features not taught by Zuo:

Mears (US 2015/0347841 A1) teaches an iris recognition system using a light field camera (figures 1, 2A, and 4); 

	Raghavendra, “Exploring the Usefulness of Light Field Cameras for Biometrics: An Empirical Study on Face and Iris Recognition”, IEEE TRANSACTIONS ON INFORMATION FORENSICS AND SECURITY, VOL. 11, NO. 5, MAY 2016, pages 922-936, teaches light field imagery for face and iris recognition (see sections III. and VI.);  

	Raghavendra et al., “A New Perspective - Face Recognition with Light-Field Camera”, IEEE publication, 2013, 8 pages total, teaches light field imaging for facial recognition (see figure 6); 

Raghavendra et al., “Combining Iris and Periocular Recognition using Light Field Camera”, 2013 Second IAPR Asian Conference on Pattern Recognition, IEEE Computer Society, 2013, pages 155-159, teaches light field imaging for iris recognition (see figure 3). 




Conclusion
This application is in condition for allowance except for the following formal matters:   

The objection to the specification for the inclusion of an embedded hyperlink as described above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665